                                                                                                                Page 1 of 2 (Page 2 Not for Public Disclosure)


                                        UNITED STATES DISTRICT COURT
                                                WESTERN DISTRICT OF OKLAHOMA
     UNITED STATES OF AMERICA                                                )
                                                                             )
                                                                             )
      VS.                                                                    )
                                                                             )
                                                                             )
                                                                                            Case Number: CR-96-098-002-D
                                                                             )
     JAMES CHARLES ABBOTT,                                                   )              USM Number: 13388-064
                                                                             )
     Defendant                                                               )              Teresa K. Brown
                                                                             )              Defendant's Attorney
  Date of Original Judgment:                   April 28, 1997                )
  Date of Previous Amended Judgment: September 20, 2002                      )
                                                                             )
  (Use Date of Last Amended Judgment if any)
                                                                             )

                                ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                                         PURSUANT TO 18 U.S.C. § 3582(c)(2)

     Upon motion of ✔ the defendant           the Director of the Bureau of Prisons  the court under 18 U.S.C. § 3582(c)(2) for
a reduction in the term of imprisonment imposed based on a guideline sentencing range that has subsequently been lowered and
made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C. § 994(u), and having considered such
motion, and taking into account the policy statement set forth at USSG § 1B1.10 and the sentencing factors set forth in 18 U.S.C.
§ 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
               ✔   DISMISSED
                   DENIED

                   GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in the last
judgment issued) of

                                                                                                                                                       is
reduced to



                                                   (Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment dated                                              shall remain in effect.



   October 16, 2019                                                                ______________________________________
   Order Date                                                                      TIMOTHY D. DeGIUSTI
                                                                                   UNITED STATES DISTRICT JUDGE

   Effective Date:
                      (if different from order date)



SR-03-2017
